Bell, J.
1. “In an action for damages for a conversion of personalty, proof of title to the property in the plaintiff, possession in the defendant, a demand for possession, and a refusal by the defendant to surrender the property to the plaintiff, prior to the filing of the suit, makes a prima facie case for recovery, although it does not appear that the defendant was in possession at the time the suit was filed.” Chambless v. Livingston, 123 Ga. 257 (2) (51 S. E. 314) ; Farrar Lumber Co. v. Pickering, 22 Ga. App. 404 (2) (95 S. E. 1001) ; Planters Warehouse v. Sims, 35 Ga. App. 212 (2) (132 S. E. 252).
2. The evidence introduced by the plaintiff in this case was sufficient to establish a prima facie ease of conversion by the defendant; and, there being material conflicts in the testimony, the evidence of the defendant did not conclusively rebut the inference of such conversion. Mitchell v. Atlantic Coast Line R. Co., 34 Ga. App. 437 (129 S. E. 901) ; Mitchell v. Martel Mfg. Co., 27 Ga. App. 57 (107 S. E. 600) ; Blackwell v. Dannenberg Co., 32 Ga. App. 307 (2) (123 S. E. 179). The superior court did not err in dismissing the certiorari.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.